Citation Nr: 1425121	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-50 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to May 23, 2011, and to a rating in excess of 10 percent for the disability from May 23, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to January 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When this case was before the Board in February 2011, it was remanded for further development.  While this case was in remand status, the rating for the Veteran's bilateral hearing loss was increased to 10 percent, effective May 23, 2011, in a June 2011 rating decision.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

In his December 2009 Form 9, the Veteran raised a claim of entitlement to special monthly compensation.  This claim has not been developed or adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  Prior to November 24, 2009, the Veteran had  Level I hearing in the right ear and Level VI hearing in the left ear.

2.  From November 24, 2009, the Veteran has had Level II hearing in the right ear and Level VII hearing in the left ear.




CONCLUSION OF LAW

The Veteran's hearing loss disability warrants a noncompensable rating prior to November 24, 2009, and a 10 percent rating, but not higher, beginning November 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO's March 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in May 2007, June 2008, and May 2011 to determine the severity of his hearing loss.  Together, the reports of these examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his bilateral hearing loss has increased in severity since the May 2011 VA examination.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The severity of a hearing loss disability is determined by a comparison of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was awarded service connection for bilateral hearing loss in October 1970 and received a noncompensable rating.  His current claim for an increased rating is dated in November 2006.  As noted above, the rating was increased to 10 percent, effective May 23, 2011.  

In response to his claim, the Veteran underwent a VA audiometric examination in May 2007.  He reported difficulty hearing in noisy or group situations.  His family and friends complained about his hearing.  The pertinent puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right Ear
5
25
90
90
Left Ear
15
80
95
90

The puretone average for his right ear was 52.  The puretone average for his left ear was 70.  Speech recognition was 100 percent for the right ear and 88 percent for the left ear.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level III Roman numeral designation for the left ear.  Application of Level I and Level III designations to Table VII results in a noncompensable rating.  The left ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. § 4.86(b); however, applying the value of the left ear to Table VIa results in a Level III designation, the same as in Table VI.  Thus, a compensable rating is not warranted when using either table.

The Veteran underwent a second VA audiometric examination in June 2008.  He reported that he had to read lips in order to communicate and that this had significantly impacted his civilian career.  He had difficulty hearing while in the car or when there was background noise.  He also had difficulty hearing any type of alarm system.  The pertinent puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right Ear
5
20
90
90
Left Ear
10
85
95
100

The puretone average for his right ear was 51.  The puretone average for his left ear was 73.  Speech recognition was 92 percent for the right ear and 72 percent for the left ear.  The examiner diagnosed high-frequency bilateral sensorineural hearing loss.

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level VI Roman numeral designation for the left ear.  Application of Level I and Level VI designations to Table VII results in a noncompensable rating.  The left ear again demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. § 4.86(b); however, applying the value of the left ear to Table VIa results in a Level VI designation, the same as in Table VI.  Thus, a compensable rating is not warranted when using either table.

The Veteran had a private audiological exam on November 24, 2009.  The pertinent puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right Ear
5
40
95
95
Left Ear
15
80
85
85

The puretone average for his right ear was 59.  The puretone average for his left ear was 66.  Speech recognition was 92 percent for the right ear and 74 percent for the left ear. 

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level VI Roman numeral designation for the left ear.  Application of Level II and Level VI designations to Table VII results in a 10 percent disability rating.  The left ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. § 4.86(b).  Applying the value of the left ear to Table VIa results in a Level V designation which, when applied to Table VII, also results in a 10 percent disability rating.

The Veteran underwent a third VA audiometric examination in May 2011.  He reported that he had to read lips in order to communicate and that he had great difficulty hearing in social situations, in the car, and at work.  The pertinent puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right Ear
15
35
95
100
Left Ear
15
85
90
95

The puretone average for his right ear was 61.  The puretone average for his left ear was 71.  Speech recognition was 94 percent for the right ear and 64 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss. 

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear.  Application of Level II and Level VII designations to Table VII results in a 10 percent disability rating.  The left ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. § 4.86(b).  Applying the value of the left ear to Table VIa results in a Level VI designation which, when applied to Table VII, also results in a 10 percent disability rating.

The Veteran also submitted a number of lay statements.  In July 2007, the Veteran reported that his hearing loss had had a long-term and serious effect on his personal and professional life.  It had caused periodic tension with his spouse when he failed to hear her.  While watching TV or going to a theater together, he was constantly asking her to clarify dialogue for him.  Conversation in a vehicle when there was outside road noise was impossible.  He had a sound booster for the TV.  He could not function in crowded restaurants, bars, auditoriums, or convention halls.  He felt totally insecure in situations where he was not positioned to read lips.  

The Veteran's friend submitted a statement in October 2008.  He noted that he always commented to the Veteran that it was too bad he was unable to hear the sounds of birds and other creatures.  While in the car, the Veteran had difficulty with hearing conversations that originated in the passenger seat.  

The Veteran's wife stated in October 2008 that the Veteran's hearing had gotten progressively worse since it started in 1969.  He now was unable to hear when there was any extraneous noise such as a dishwasher, a blowing fan, or music.  He could not hear the television unless the volume was turned up very high.  They had purchased an audio enhancer to help him hear the TV more easily.  He could not hear conversation in the car because of the outside wind noise.  More and more frequently, he could not hear his wife when she spoke unless she was looking right at him so he could read her lips.  She had to repeat herself several times before he would grasp what she was saying.  When they were at restaurants or friends' homes, he could not listen to the conversation and often had to ask people to repeat themselves.  He frequently misunderstood what was being said because he did not want to continue to ask people to speak louder.  This was very frustrating for everyone. 

In his December 2009 Form 9, the Veteran indicated that when there was background noise, his hearing loss and tinnitus were having an adverse and embarrassing effect on his life.  He provided an example of misunderstanding someone who spoke to him on a golf course.  His hearing loss was causing serious problems in his family life and with virtually all of his social contacts.  

The Veteran testified in an October 2010 hearing that he had a hard time discerning conversation, particularly when there was a fan or when he was in a social situation.  It impacted his job in sales because if he could not read someone's lips across the desk, he had a difficult time doing his job.  If he were to try to entertain a customer in a sports bar, restaurant, or cocktail party, he had trouble hearing.  He and his wife did not converse in the car because she was tired of asking him to repeat himself.  If people spoke to him from the back seat, he found himself turning around, which was dangerous.  He tended to distance himself from his grandchildren because he could not understand what they were saying.  

Analysis

Upon review of the evidence of record, it is evident the criteria for a 10 percent disability rating were met prior to May 23, 2011.  Specifically, the private examination that occurred on November 24, 2009, revealed hearing loss that warranted a 10 percent disability rating.  Although the private examiner did not specify that he or she used the Maryland CNC test, the Board has resolved reasonable doubt in favor of the Veteran and concluded that the correct measurements were used.    

As discussed above, the audiometric findings prior to November 24, 2009, show that the Veteran did not have sufficient hearing impairment to warrant a compensable rating and the audiometric findings on and after November 24, 2009, show that the Veteran has not had sufficient hearing impairment to warrant a rating in excess of 10 percent.  In reaching this decision, the Board has considered the statements from the Veteran and his friends regarding his hearing loss disability.  The Veteran is certainly competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while he has alleged that his service-connected hearing loss warrants a higher rating and has provided lay statements describing the severity of his disability, there is simply nothing in the statements of the Veteran or his lay witnesses that shows that his hearing impairment in either ear is greater than that found on the VA and private examinations performed by skilled and unbiased professionals.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board acknowledges that the Veteran has difficulty understanding normal speech and that this causes frustration for him and his family.  Nevertheless, the disability at issue is manifested by hearing impairment that is specifically contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from his level of hearing impairment was to a compensable degree prior to November 24, 2009, or to more than the 10 percent level on or after that date.  Accordingly, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the determinations that a compensable rating is not warranted prior to November 24, 2009, and a rating in excess of 10 percent is not warranted thereafter, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's bilateral hearing loss warrants a noncompensable rating prior to November 24, 2009, and a 10 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


